Citation Nr: 1732653	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-14 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral toe disorders.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from April 1976 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's claims for toe operations to bilateral toe disabilities. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the April 2011 rating decision, the RO stated that the claimed condition of toe operations neither occurred in nor was caused by service, and there was no evidence of toe injury during active duty for training.  However, the RO did not give due consideration to all pertinent medical and lay evidence in evaluating the claim.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

According to the Veteran's VA medical treatment records, bilateral callus of the big toe was noted in January 2001.  Although the RO was unable to locate the Veteran's service treatment records (STRs), the Veteran submitted a copy, which show a complaint for feet pain and swelling.  The Veteran has filed written statements that, while in service, he popped blisters that formed on his big toes which developed into calluses.  The Veteran alleged that these calluses have been present since service, but they did not bother or cause him pain until complications from diabetes mellitus arose. 

The Court has held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1316 (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There is competent medical and lay evidence in the record of a current disability or persistent or recurrent symptoms of a disability.  The STRs establish that an event or injury occurred in service.  There is an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service, but there is insufficient competent medical evidence to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination is required to determine whether or not the Veteran's bilateral toe disabilities are service connected.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment.

2.  Schedule the Veteran for a VA examination with an appropriately qualified examiner.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  Based on a review of the file, please respond to the following:

(a)  Please provide an opinion with a complete supporting rationale on whether the diagnoses of bilateral hyperkeratosis were at least as likely as not (probability of 50 percent or more) related to the Veteran's military service.

(b)  Please provide an opinion with a complete supporting rationale on whether the diagnoses of bilateral hallux malleus were at least as likely as not (probability of 50 percent or more) related to the Veteran's military service.

(c)  Please provide an opinion with a complete supporting rationale on whether the Veteran currently has any other toe disorder or disorders and, if so, whether they are etiologically linked (probability of 50 percent or more) to the Veteran's active duty service.

Inform the examiner that the Veteran is competent to report that his boot rubbed his feet raw during boot camp and that the Veteran had had hard calluses on his toes during active duty.  The examiner must take into account this self-reported history when answering the above questions.  

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

